Title: To George Washington from Arthur St. Clair, 2 May 1789
From: St. Clair, Arthur
To: Washington, George



Sir
New York May 2d 178[9]

I have the honor to lay before you the Treaties concluded, in pursuance of the Instructions received from Congress on the twenty sixth of October 1787 and second of July 1788, with several of the Indian Nations in January last. That they were not presented at an earlier period was owing, in part, to my own Indisposition—to the severity of the Winter which rendered the Communication by the Ohio, for a long time impracticable—and to the Circumstance that the last Congress did not assemble after it was in my power to have sent them forward.
With the Treaties I beg leave to submit the Minutes of the

proceedings at the different Meetings after the Nations were assembled, and I have added to them, by way of appendix, all the Letters and Messages that passed between them and me prior to their assembling. These were communicated to the Secretary at War from time to time, and tho’ they will, no doubt, be submitted by him to your Consideration, I thought it best, as they form a considerable part of the transactions, to connect them in that way, that the whole might be seen together.
By the Instruction of July the second, I was directed to endeavour at extending the northern Boundary, as far north as the Completion of the forty first Degree of North Lattitude. Besides that it would have been extremely difficult to have made the Indians comprehend how that was to be asscertained, I found that any Attempt to extend the limits at that time would be very ill received, if not defeat entirely the settling a Peace with them; it was therefore not proposed, and the Boundaries remain as settled at the former Treaties except the rectifying an Error about the Portage at the Miami Village.
The Negociation was both tedious and troublesome, and for a long time had an unpromising Aspect, but it came at last to as favorable an Issue as could have been expected—and I trust will be attended with Consequences freindly to the frontier parts of the united States. There are however several Nations on the Wabash, and the Rivers which empty themselves into it, that are ill disposed; and from whom there is reason to expect that a part of the Frontier of Virginia, and the Settlement forming on the Miami, will meet annoyance—indeed that they have not been disturbed during the Winter was not expected, either by me or the Chiefs of the Nations who met me at Fort Harmar. The Wyandots did appoint Persons to go to them and inform them of the Result of the Treaty, and insist upon their desisting from further Hostilities, which may have had some Effect in producing the late Tranquillity.
The Claim of the Wyandot Nation to the Lands reserved to the Shawanese was strongly insisted upon by them and to be made an article of the Treaty: to that I could not consent: but to satisfy them, and that it might be kept in Remembrance, it is inserted at the Bottom of it, by way of Memorandum. It seems this is a Claim that has always been held up, and the Reason it

was so much insisted on at this time, they said was, that they were sure that the Shawanese, and Cherokees incorporated with them would continue to give us trouble: that it could not be expected to be borne with, much longer: that they would be driven out of the Country, and then it would be claimed and held by the united States by right of Conquest—they farther added that, if the Shawanese continued their depredations, they would, themselves, drive them off. They also proposed that a Post should be taken, by the united States, at the Miami Village as the surest Means to overaw the Nations on the Wabash. It is certainly well situated for that purpose, and would command the greatest part of the Indian Trade. As it was very uncertain whether Congress might approve of such a Measure; as a Post so far in Land would with difficulty be supported, and were in no readiness to carry it into Execution if it should be approved, I desired them to consider well whether it could be done without a Contest with the Indians who live there—and whether, in that Case, there was not Danger of they themselves being involved thro’ the ungovernableness of their Young Men: They acknowledged they thought there was danger of both, but promised to send some of their principal Men to the Miamies and prepare them for receiving a garrison peaceably, and are to give me Notice in the Spring.
The Reason why the Treaties were made separately with the six Nations and the Wyandots & more westerly Tribes was a Jealousy that subsisted between them, which I was not willing to lessen by appearing to consider them as one People—they do not so consider themselves; and I am persuaded their general Confederacy is entirely broken: indeed it would not be very difficult, if Circumstances required it to set them at deadly variance.
The great length of time that elapsed between the appointed period for the Meeting, and that at which the Indians assembled, during which, Numbers of them were constantly going and coming, has encreased the Expence in the Article of Provisions considerably; the utmost possible Œconomy however was used thro the whole of the Business, and in transacting it, I flatter myself with meeting the Approbation of Congress. With the utmost Respect I have the honor to be Sir Your most obedient and most humble Servant

Ar. St Clair

